Citation Nr: 0008954	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  94-41 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased (compensable) rating for scar, 
residual of a right neck shell fragment wound.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from June 1966 to June 1968.  
This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating decision by 
the St. Petersburg, Florida, Regional Office (RO), which, in 
part, confirmed a noncompensable rating for scar, residual of 
a right neck shell fragment wound; and denied service 
connection for "jungle rot" of the feet, right shoulder 
arthritis, bilateral defective hearing, and tinnitus.  In a 
January 1997 rating decision, service connection was granted, 
and noncompensable and 10 percent ratings assigned, for 
bilateral defective hearing and tinnitus, respectively.  
Thus, the service connection issues for bilateral defective 
hearing and tinnitus are moot.  

By a May 1997 decision, the Board denied the issue of service 
connection for right shoulder arthritis as not well grounded 
and remanded the issues of service connection for "jungle 
rot" of the feet and an increased rating for scar, residual 
of a right neck shell fragment wound, to the RO for 
additional evidentiary development.  In an August 1999 rating 
decision, service connection was granted for a fungal skin 
disease of the feet, classified as tinea pedis with 
onychomycosis (claimed as "jungle rot").  Thus, the service 
connection issue for a fungal skin disease of the feet is 
moot.  The Board will render a decision herein on the 
remaining issue of an increased rating for scar, residual of 
a right neck shell fragment wound.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellate issue, to the extent legally 
required, has been obtained by the RO.

2.  The appellant's service-connected residual of a right 
neck shell fragment wound is manifested primarily by an 
essentially asymptomatic, slightly hyperpigmented scar.  The 
scar is non-tender, nonadherent, nonulcerated, and without 
any objective indications of pain, muscle damage, 
disfigurement, or other functional limitation attributable 
thereto.  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
scar, residual of a right neck shell fragment wound, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.48, 4.118, Codes 
7800, 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that appellant's aforementioned 
right neck shell fragment wound increased rating claim is 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a), since it is plausible.  This being so, the Board 
must examine the record and determine whether the VA has any 
further obligation to assist in the development of this 
claim.  38 U.S.C.A. § 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the aforementioned increased 
rating claim have been properly developed and that no useful 
purpose would be served by again remanding the case with 
directions to provide further assistance to the appellant.  A 
comprehensive medical history and detailed findings regarding 
the disability in issue over the years are documented in the 
medical evidence.  Pursuant to the Board's May 1997 remand, 
recent January and May 1999 VA examinations were conducted, 
and are sufficiently detailed and comprehensive regarding the 
nature and severity of that disability in issue and related 
functional impairment.  It should be pointed out that on each 
examination, the examiner provided a detailed, visual 
description of the right neck shell fragment wound residuals 
and whether any disfigurement was present.  The examiner also 
stated in the examination reports that since there was no 
disfigurement, there was no need for any pictorial 
representation of the residual scarring.  Additional VA 
outpatient treatment records were obtained by the RO pursuant 
to the remand instructions; however, these records provide no 
pertinent information as to the appellate issue.  There is no 
indication that more recent, relevant medical records exist 
that would indicate a greater degree of severity of that 
disability in issue than that shown on said VA examinations.   

Thus, the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
the aforementioned issue, and that the duty to assist 
appellant as contemplated by 38 U.S.C.A. § 5107(a) has been 
satisfied.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected scar, 
residual of a right neck shell fragment wound, in the context 
of the total history of that disability, particularly as it 
affects the ordinary conditions of daily life, including 
employment, as required by the provisions of 38 C.F.R. 
§§ 4.1, 4.2, 4.10 and other applicable provisions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, as 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) stated in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), "[w]here...an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern."

It is contended, in essence, that the right neck shell 
fragment wound disability is of such severity as to warrant a 
compensable rating.  It should be appreciated that rating a 
disability is dependent in large measure upon the impact the 
disability has upon industrial functioning, as is recognized 
by the provisions of 38 C.F.R. Part 4, § 4.1.  

It should be pointed out that an October 1969 rating 
decision, which granted service connection for scar, residual 
of a right neck shell fragment wound, was based on an August 
1968 VA examination conducted shortly after service; and that 
the August 1968 VA examination report described a superficial 
scar at the base of the anterior right neck lateral to the 
origin of the sternomastoid.  A history of an in-service 
shrapnel wound to the neck was recorded; and a right neck 
shell fragment wound was diagnosed.  A February 1996 VA 
psychiatric examination report noted that appellant was 
employed as a full-time bus driver.  

On January 1999 VA examination, appellant complained of 
recurrent itching at the site of a shell fragment wound scar 
on the right side of his neck.  Significantly, he divulged 
that the itching was soap-related and stayed under control as 
long as he used a certain soap.  He had no complaints of pain 
or problems with neck motion.  Clinically, there was a very 
slight, ill-defined, approximately 2-3 cm. in diameter, 
hyperpigmentation area limited to the right side of the neck.  
There was no ulceration, exfoliation, crusting, contracture, 
keloid, or disfigurement.  The examiner stated that no other 
diagnostic/clinical testing was necessary, particularly since 
no disfigurement was apparent; and mild post-inflammatory 
pigmentation alteration was assessed.  

Similar complaints, clinical findings, and assessment were 
recorded on a subsequent VA examination in May 1999 by that 
same examiner.  On that examination, it was noted that the 
right neck shell fragment wound scar had healed many years 
ago; and that current symptoms as appellant stated were 
nonsignificant.  The examiner again stated that the slightly 
hyperpigmented scar area was essentially asymptomatic without 
ulceration, tenderness, adherence, underlying tissue loss, 
edema, keloid, or inflammation and productive of no 
functional limitations or disfigurement.  

A 10 percent evaluation is the maximum evaluation assignable 
under Diagnostic Codes 7803 and 7804, respectively, for 
superficial, poorly nourished scars with repeated ulceration, 
or for superficial scars which are tender and painful on 
objective demonstration.  Scars may be evaluated on the basis 
of any related limitation of function of a bodily part which 
they affect.  38 C.F.R. Part 4, Code 7805.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for compensable evaluation are 
not met.  38 C.F.R. § 4.31.

A noncompensable evaluation may be assigned for a slightly 
disfiguring scar of the head, face or neck.  A 10 percent 
evaluation requires that such scar be moderately disfiguring.  
A 30 percent evaluation requires that such scar be severely 
disfiguring and this evaluation is especially appropriate if 
the scar produces a marked and unsightly deformity of the 
eyelids, lips, or auricles.  The 10 percent evaluation may be 
increased to 30 percent or the 30 percent evaluation may be 
increased to 50 percent if there is marked discoloration, 
color contrast, or the like in addition to tissue loss and 
cicatrization.  A 50 percent evaluation requires that such 
scarring result in complete or exceptionally repugnant 
deformity of one side of the face or in marked or repugnant 
bilateral disfigurement.  The 30 percent evaluation may be 
increased to 50 percent or the 50 percent evaluation may be 
increased to 80 percent if there is marked discoloration, 
color contrast, or the like in addition to tissue loss and 
cicatrization.  38 C.F.R. Part 4, Code 7800.  

Since any right neck shell fragment wound residual scarring 
was clinically described on recent VA examinations as well-
healed without tenderness, ulceration, disfigurement, or any 
other functional limitations, a compensable evaluation would 
not be warranted for the essentially asymptomatic wound 
residual scarring under Diagnostic Codes 7800 or 7803-7805.  

In deciding the service-connected right neck shell fragment 
wound scar residual disability evaluation issue herein, the 
Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.48, pertaining to functional impairment and 
associated concerns.  However, since no functional impairment 
attributable to the slightly hyperpigmented service-connected 
wound residual scarring has been clinically shown, a 
compensable evaluation would not be warranted in this case.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected right neck 
shell fragment wound scar residual disability presents such 
an unusual or exceptional disability picture as to render the 
application of the regular schedular standards impractical.  
The appellant's essentially asymptomatic service-connected 
disability in question does not require frequent periods of 
hospitalization and does not, in and of itself, markedly 
interfere with employment.  38 C.F.R. § 3.321(b)(1).  For the 
foregoing reasons, the benefit-of-the-doubt doctrine is 
inapplicable, since the preponderance of the evidence is 
against allowance of this appellate issue.


ORDER

An increased (compensable) rating for scar, residual of a 
right neck shell fragment wound, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

